Respondent has moved to dismiss the appeal herein on the ground that no properly certified transcript on appeal has been filed.
The appeal is taken upon the judgment-roll alone. The transcript is printed and, as originally filed, contained what purported to be copies of the judgment-roll and the notice of appeal, with the clerk's certificate attached thereto. Neither the clerk's signature nor seal appeared upon either certificate, but his name appeared in print at the end thereof. At the hearing of the motion appellant asked permission to file an authenticated copy of the transcript and, permission being granted, it has filed a duly certified copy thereof.[1] Under the same cover containing the printed transcript, appellant has set out what purports to be a statement of the facts material to the case. This statement is no part of the record on appeal and it is ordered that the same be stricken therefrom.
[2] Under the authority of Rule XV of the supreme court, the motion to dismiss the appeal is denied. (Warren v. Hopkins,110 Cal. 506 [42 P. 986]; Swortfiguer v. White, 137 Cal. 391
[70 P. 214]; Garroway v. Jennings, 189 Cal. 97 [207 P. 554].) *Page 381